Citation Nr: 0209531	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for prostate disorder to include prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1942 to March 
1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Service connection for a prostate disorder to include 
prostate cancer was denied by the Board of Veteran's Appeals 
in a decision dated in April 1986.  The veteran did not 
appeal that decision.

3. Evidence received since the April 1986 Board decision is 
either duplicative or cumulative of evidence previously of 
record or does not bear directly and substantially on the 
matter under consideration.  


CONCLUSION OF LAW

1. The April 1986 Board decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2001).

2. No new and material evidence has been received since the 
April 1986 Board decision to reopen the veteran's claim for 
service connection for prostatitis, to include prostate 
cancer.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

It is noted that regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A (g) (West Supp. 2001), which stated 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Fed. Reg. at 
45,620.  

In this case, the veteran's claim was filed prior to August 
29, 2001.  Nonetheless, 
while the regulatory changes imposed by the VCAA as noted 
above are not applicable in the instant case, as a threshold 
matter, the Board notes that on review of the claims folder, 
the RO in fact, has complied with the new statutory 
provisions.  In the September 1998 statement of the case 
(SOC), the pertinent law and regulations regarding the 
submission of new and material evidence are included.  
Further, in an October 2001 supplemental statement of the 
case (SSOC), the RO notified the veteran of the VCAA and the 
requirements placed upon VA established by the new 
provisions.  Moreover, by virtue of the May 2002 statement 
from the veteran's representative, it is clear that the 
veteran is aware of the requirements to submit new and 
material evidence in support of his claim.  In that 
statement, the representative indicated that the veteran 
contends that evidence received pursuant to the last final 
denial was new and material evidence to the case.  Further, 
the representative stated what constitutes new and material 
evidence and that it is the veteran's belief that the newly 
submitted evidence of record substantiates the veteran's 
service connection claim.  Thus, in light of the above, 
notice has been duly rendered and essentially, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

The veteran contends that he has submitted new and material 
evidence to reopen his service connection claim for a 
prostate disorder, to include prostate cancer.  The Board 
notes that in order to reopen a previously denied claim, new 
and material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

At the outset, the Board notes that in spite of the RO's 
efforts to locate the veteran's claims folder, it is missing 
and has since been rebuilt.  The Board notes that reference 
to some evidence not associated with the claims folder has 
been made in letters from the RO to the veteran and in 
statement and supplemental statements of the case.  In a 
November 1985 statement of the case (SOC) on the issue of 
entitlement to service connection for a prostate disorder, it 
is noted that on review of the veteran's available service 
medical records, there was no evidence of a prostate disorder 
in service.  Also noted is that on VA examination 
subsequently in 1947, there was no evidence of prostatitis.  
In the April 1986 Board decision, the Board included 
reference to the veteran's service medical records noting 
that a prostate smear in service indicated occasional pus 
cells, but that on examination in July 1945, there were no 
abnormalities.  Again, reference to the VA examination 
conducted in July 1947, post-service, disclosed a normal 
prostate.  In a statement of the case dated in December 1992, 
by way of history, the RO noted a rating decision dated in 
May 1989 that served to confirm the November 1985 decision.  
The RO noted that overall, no new and material evidence had 
been submitted to reopen the veteran's service connection 
claim.  

In the instant case, since the last final determination by 
the Board in April 1986, the veteran has submitted additional 
records and evidence.  In the March 1993 supplemental 
statement of the case, VA outpatient records dated in 
September 1992 were considered.  Also new to the record since 
the 1986 Board decision are VA outpatient records extending 
from 1994 to 1995, correspondence in 1995 from the veteran to 
the RO and congressional units, VA examination report dated 
in May 1996, VA Medical Center report dated in December 1996 
related to surgical procedures for prostate cancer, 1996 to 
1997 VA outpatient records, and personal statements.  

While the above evidence is new to the claims folder in the 
sense that it was not previously associated with the file at 
the time of the 1986 Board decision, it is not material.  
That is, it does not relate directly and substantially upon 
the matter under consideration, that is, service connection 
for prostatitis and prostate cancer.  Moreover, such 
evidence, whether by itself or in conjunction with evidence 
previously gathered, is not so significant such that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The evidence essentially is 
either duplicative or redundant of evidence of record at the 
time of the 1986 Board decision, or does not relate to the 
current issue on appeal.  

Specifically, the medical records and examination reports 
noted above indicate a diagnosis of prostate cancer and 
treatment thereof; however, other than confirming disability 
at that time, such evidence does not substantiate prostate 
disability coincident with the veteran's period of service.  
Similarly, the veteran's multiple written statements and 
those of his representative, though not exact duplicates of 
previous statements, each offer the assertion that the 
veteran's current prostate disorder was incurred in service 
without offering anything more in this regard.  Such 
assertions were previously of record and considered and 
rejected by the Board.  Therefore, the evidence the veteran 
has provided since the April 1986 Board decision merely 
reflects evidence already considered previously and as such, 
is not considered new and material evidence.  

In conclusion, the Board finds that evidence received since 
the April 1986 Board decision is not new and material within 
the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the claim 
is not reopened.  38 U.S.C.A. § 5108.  The appeal is denied.

ORDER

No new and material evidence having been submitted, the 
veteran's claim to reopen his service connection claim for a 
prostate disorder to include prostate cancer is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

